         Case 1:19-cv-06526-LAP Document 11 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRIAN COLL,

                      Petitioner,
                                                19 Civ. 6526 (LAP)
-against-
                                                        ORDER
UNITED STATES OF AMERICA,

                      Respondent.



LORETTA A. PRESKA, Senior United States District Judge:

Construing Petitioner Brian Coll’s letter dated May 12, 2020 [dkt.

no. 10], to be a motion for compassionate release, the Government

may respond no later than June 8, 2020.             Mr. Coll may reply no

later than June 16, 2020. Chambers will mail a copy of this order

to Mr. Coll.

SO ORDERED.

Dated:       New York, New York
             June 1, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
